DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to application 14605450 filed 26 January 2015, and application 61931257 filed 24 January 2014.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 February 2020 is/are entered and considered by Examiner.

Claim Objections
Claim(s) 1, 10, 17 is/are objected to because of the following informalities: 
Claim 1 recites “an identifier” on line 10, and again on line 23. 
Claim 10 recites “an identifier” on line 14, and again on line 21. 
Claim 17 recites “an identifier” on line 13, and again on line 23.
It is unclear if these terms refer to the same identifier or different identifiers. For purposes of applying prior art, Examiner interprets these limitations to recite an identifier used to identify the health care provider and another identifier used to identify the user.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 6-8, 12-13, 16, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites: “a Lifeline program”.
	Holt (Re-evaluating FCC policies concerning the Lifeline & Link-up programs) teaches that to become a Lifeline program, a telecommunication company must be designated as an “eligible telecommunications carrier” or ETC by the Federal Communications Commission in accordance with federal law (page 394 footnote 7). 
Accordingly, the scope of the limitation “Lifeline program” is relative to a third party that can control what is included or excluded by the scope of this limitation. This limitation is a relative term.


Limitations directed towards legal compliance renders the scope of the claim indefinite because the limitation is in fact not a limitation to the materials or acts of the claimed method, but instead recites a third party with jurisdiction to determine whether the materials or acts would comply with a particular law.
The metes and bounds of the claim is essentially determined by a third party, and therefore the claim is rendered indefinite.

As per the set of claim(s): 7, 12, 13, 16, 18, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 6, 2, 6, 6, 2, respectively, and incorporated herein.

As per claim(s) 8, this/these claim(s) is/are also hereby rejected for substantially similar rationale as applied to claim(s) 6 above, and incorporated herein.

Additional clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18 of U.S. Patent No. 10467380. Although the claims at issue application claims 1-20 are anticipated by patent claims 1-18.

Claim 1: patent claim 1 recites all limitations of application claim 1, with the exception that patent claim 1 recites additional elements.
It is clear that all the elements of application claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes additional elements and is thus much more specific.  
Therefore, patent claim 1 is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 2-9: Dependent patent claims 2-9 recite identical steps as application claims 2-9. Similar to the rationale as applied to parent application claim 1 above and incorporated herein, patent claims 2-9 are in is in essence a “species” of the generic invention of application claims 2-9. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 10: patent claim 11 recites all limitations of application claim 10, with the exception that patent claim 11 recites additional elements.
It is clear that all the elements of application claim 10 are to be found in claim 11 of the patent.  The difference between claim 10 of the application and claim 11 of the patent lies in the fact that the patent claim includes additional elements and is thus much more specific.  


Claims 11-16: Dependent patent claims 12-17 recite identical steps as application claims 11-16. Similar to the rationale as applied to parent application claim 10 above and incorporated herein, patent claims 12-17 are in is in essence a “species” of the generic invention of application claims 11-16. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 17: patent claim 18 recites all limitations of application claim 17, with the exception that patent claim 17 recites additional elements.
It is clear that all the elements of application claim 17 are to be found in claim 18 of the patent.  The difference between claim 17 of the application and claim 18 of the patent lies in the fact that the patent claim includes additional elements and is thus much more specific.  
Therefore, patent claim 17 is in essence a “species” of the generic invention of application claim 18. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 18-20: Patent claim 18 recites identical steps as application claims 18-20. Similar to the rationale as applied to parent application claim 10 above and incorporated herein, patent claim 18 are in is in essence a “species” of the generic invention of application claims 18-20. It . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for improving user access to health services with a wireless device comprising: 
implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between a wireless device and a health care provider communication system; 
determining with the wireless service metering device that a wireless communication was received from the health care provider communication system based on an address of the wireless communication; 
inserting with the wireless service metering device an identifier in the wireless communication received from the health care provider communication system when it is determined that the wireless communication was received from the health care provider communication system based on the address of the wireless communication; 
applying with the wireless service metering device a predetermined deduction rate to a wireless service utilized for the received communication from the health care provider communication system based on the identifier in the wireless communication; 
transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device; 
determining with the wireless service metering device that the wireless communication to the health care provider communication system was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication; 
inserting with the wireless service metering device an identifier in the wireless communication transmitted to the health care provider communication system; and 
applying with the wireless service metering device another predetermined deduction rate to the wireless communication from the wireless device to the health care provider communication system based on the identifier in the wireless communication; 
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and 

Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4, 6-9 reciting limitations further defining the abstract concept of a government-defined Lifeline program, determining additional communications applying additional billing rates, complying with federal law, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud;
inserting with the wireless service metering device an identifier in the wireless communication received from the health care provider communication system;
transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device; 
inserting with the wireless service metering device an identifier in the wireless communication transmitted to the health care provider communication system; and 

wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and 
wherein the display of the wireless device is configured to display to a user the wireless communication from the health care provider communication system.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))

[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. Regarding the insertion of an identifier, no specific data structure has been recited, and a generic computer is well within its capacity to enter data into a data structure for transmission to another remote generic computer.
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud; inserting with the wireless service metering device an 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg (20130044870) teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).

Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 6, 8; sending data over a network, e.g., receiving or transmitting data over a network, Symantec; displaying data on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
The claim is not patent eligible.

	Claim 10 recites:
A system for improving communication between a user and a health care provider with a wireless device comprising: 
a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; 
a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system; 
the wireless service metering device being configured to perform the instructions including determining that the wireless communication was received from the health care provider communication system based on an address of the wireless communication and inserting an identifier in the wireless communication received from the health care provider communication system; 
the wireless service metering device configured to apply a predetermined deduction rate to the received communication from the health care provider communication system based on the identifier in the wireless communication; 
the wireless service metering device is further configured to determine a communication was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication and inserting an identifier in the wireless communication transmitted to the health care provider communication system; and
the wireless service metering device is configured to apply another predetermined deduction rate to the transmitted communication from the wireless device to the health care provider communication system based on the identifier in the wireless communication, 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; 
wherein the display configured to display to a user the wireless communication from the health care provider communication system; and 
wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:

That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 12-13, 16 reciting limitations further defining the abstract concept of a government-defined Lifeline program, determining additional communications applying additional billing rates, complying with federal law, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; 
a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud;
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; 
wherein the display configured to display to a user the wireless communication from the health care provider communication system; and 
wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.

[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing 
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 11 reciting a generic wireless device, generic computer being invoked to perform the abstract concept, such as claim(s) 13, additional limitation(s) of a Web page which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The additional elements of: a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud; wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; wherein the display configured to display to a user the wireless communication from the health care provider communication system; and wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12; sending data over a network, e.g., receiving or transmitting data over a network, Symantec; displaying data on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 

The claim is not patent eligible.

Claim 17 recites:
A non-transitory computer program product embodying instructions to execute a method for improving user access to health services with a wireless device, the non-transitory computer program product being executed on at least one processor and having instructions comprising: 
transmitting with a wireless network a communication from a health care provider communication system to a wireless device; 
determining with a wireless service metering device that the wireless communication was received from the health care provider communication system based on an address of the wireless communication, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system; 
inserting with the wireless service metering device an identifier in the wireless communication received from the health care provider communication system; 
applying with the wireless service metering device a predetermined deduction rate to a wireless service utilized for the received communication from the health care provider communication system based on the identifier in the wireless communication; 

determining with the wireless service metering device that a communication was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication; 
inserting with the wireless service metering device an identifier in the wireless communication transmitted to the health care provider communication system; and 
applying with the wireless service metering device another predetermined deduction rate to the wireless communication from the wireless device to the health care provider communication system based on the identifier in the wireless communication, 
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless 
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18, 20 reciting limitations further defining the abstract concept of a government-defined Lifeline program, determining additional communications applying additional billing rates, complying with federal law, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:

inserting with the wireless service metering device an identifier in the wireless communication received from the health care provider communication system; 
transmitting with a wireless network a communication to a health care provider communication system from the wireless device in response to input from the user; 
inserting with the wireless service metering device an identifier in the wireless communication transmitted to the health care provider communication system; and 
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))

[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. Regarding the insertion of an identifier, no specific data structure has been recited, and a generic computer is well within its capacity to enter data into a data structure for transmission to another remote generic computer.
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: transmitting with a wireless network a communication from a health care provider communication system to a wireless device; inserting with the wireless service metering device an identifier in the wireless communication received from the health care provider communication system; transmitting with a wireless network a communication to a health care provider communication system from the wireless device in response to input from 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg (20130044870) teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the 
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 18-20; sending data over a network, e.g., receiving or transmitting data over a network, Symantec). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-12, 14, 17-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Altberg (20130044870) in view of Dolan (Medagate's Medicaid members get Lifeline phones, previously filed on 18 April 2017 in parent case 14605450).

Claim 1: Altberg teaches:
A method (Abstract illustrating a method) for improving user access (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”]) comprising: 
implementing a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) in a wireless network (page 1 paragraph 0049 illustrating a cellular phone network]), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”]) configured to determine communications transmitted between a wireless device and a provider communication system 
determining with the wireless service metering device that a wireless communication was received from the provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes); 
inserting with the wireless service metering device an identifier in the wireless communication received from the provider communication system when it is determined that the wireless communication was received from the provider communication system based on the address of the wireless communication (page 3 paragraph 0046 illustrating encoding a phone number of the service provider in the data communications); 
applying with the wireless service metering device a predetermined deduction rate to a wireless service utilized for the received communication from the provider communication system based on the identifier in the wireless communication (page 19 paragraph 0252 illustrating each service provider deducting minutes at a different rate); 
transmitting a wireless communication to a provider communication system over the wireless network from the wireless device (Figure 1 illustrating sending data communication between the user and service provider); 
determining with the wireless service metering device that the wireless communication to the provider communication system was transmitted from the wireless device to the provider communication system based on an address of the wireless communication (page 21 paragraph 0284 illustrating embedding the identifier of the user in the communication reference data used to establish the connection between users and service providers); 

applying with the wireless service metering device another predetermined deduction rate to the wireless communication from the wireless device to the provider communication system based on the identifier in the wireless communication (page 21 paragraph 0288 illustrating maintaining the minute balance of the user, page 21 paragraph 0287 illustrating different deduction rates for different users and different service providers); 
wherein the wireless communication comprises at least one of the following: a voice call communication (page 9 paragraph 0122 illustrating a phone call), a SMS message communication (page 9 paragraph 0122 illustrating SMS message), an e-mail message communication (page 9 paragraph 0122 illustrating an email), and a pop-up chat communication (page 2 paragraph 0034 illustrating chat in text [considered to be a form of “pop-up” because the chat appears in the text for the user); and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver (Figure 7 illustrating a plurality of user devices with processor and memory, Figure 11 illustrating display and user interface for the user devices), the wireless device being configured to receive and send wireless communications over a wireless network (page 3-4 paragraph 0048 illustrating wireless cellular phone, Bluetooth, and WiFi phones); 
wherein the wireless device is configured to receive a wireless communication from the provider communication system over the wireless network with the transceiver of the wireless device (Figure 1, 8 illustrating the user and service provider communicating over the cellular network); and 

Altberg further teaches that the system may be used by any service provider in the world (page 12 paragraph 0162).
Altberg does not teach:
health services and health care provider.
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 2: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device comprises the metering server implemented in the mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system 
Altberg does not teach:
further comprising provisioning the wireless device and a wireless service for the wireless device under a Lifeline program.
Dolan teaches:
further comprising provisioning the wireless device and a wireless service for the wireless device under a Lifeline program (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 3: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device is less than 50% of standard airtime rates (page 5 paragraph 0070-0072 illustrating free communication time 
wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider). 

Claim 4: Altberg in view of Dolan teach:
The method according to claim 3 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device is 0% (page 5 paragraph 0070 illustrating free communication time); and
 wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 5: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a provider service application for the wireless device (page 9 paragraph 0122 illustrating software communicating with the user’s wireless device); 

wherein the provider service application encrypts wireless communications to a provider communication system (page 9 paragraph 0122 illustrating encrypting the communication data); and 
wherein the provider service application decrypts wireless communications from a care provider communication system (page 9 paragraph 0122 illustrating decrypting the data parameters to establish and maintain connection between the user and the service provider).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 9: Altberg in view of Dolan teach:

Altberg further teaches:
further comprising implementing the wireless service and the wireless service metering device such that the wireless device operates as a pre-paid phone utilizing wireless services based on a prepaid wireless service account (page 18 paragraph 0247 illustrating purchased subscription or packages, page 18 paragraph 0250 illustrating the subscription including a number of minutes, page 19 paragraph 0252 illustrating deducting minutes against the balance of the user [considered to be a form of “pre-paid”]).

Claim 10: Altberg teaches:
A system (Title illustrating a system) for improving communication between a user and a provider (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”]) comprising: 
a non-transitory memory having instructions stored thereon to provide communication between a user and a provider through a provider communication system (Figure 7 illustrating computer and software stored thereon to perform software functionalities to connect users to providers); 
a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) configured to be implemented in a wireless network (page 1 paragraph 0049 illustrating a cellular phone network]), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud 
the wireless service metering device being configured to perform the instructions including determining that the wireless communication was received from the provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes) and inserting an identifier in the wireless communication received from the provider communication system (page 3 paragraph 0046 illustrating encoding a phone number of the service provider in the data communications); 
the wireless service metering device configured to apply a predetermined deduction rate to the received communication from the provider communication system based on the identifier in the wireless communication  (page 19 paragraph 0252 illustrating each service provider deducting minutes at a different rate); 
the wireless service metering device is further configured to determine a communication was transmitted from the wireless device to the provider communication system based on an address of the wireless communication and inserting an identifier in the wireless communication transmitted to the provider communication system (Figure 1 illustrating sending data communication between the user and service provider); and 
the wireless service metering device is configured to apply another predetermined deduction rate to the transmitted communication from the wireless device to the provider 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver (Figure 7 illustrating a plurality of user devices with processor and memory, Figure 11 illustrating display and user interface for the user devices), the wireless device being configured to receive and send wireless communications over a wireless network (page 3-4 paragraph 0048 illustrating wireless cellular phone, Bluetooth, and WiFi phones); 
wherein the wireless device configured to receive a wireless communication from a provider communication system over the wireless network with the transceiver of the wireless device (Figure 1, 8 illustrating the user and service provider communicating over the cellular network); 
wherein the display configured to display to a user the wireless communication from the provider communication system (Figure 16 label 589 illustrating establishing a connection between the user and service provider); and 
wherein the wireless device configured to transmit a wireless communication to a provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user (Figure 11 illustrating the user providing comments to initiate the communication with the provider).
Altberg further teaches that the system may be used by any service provider in the world (page 12 paragraph 0162).
Altberg does not teach:
health services and health care provider.

health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 11: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless device comprises one of the following: a smartphone (page 3 paragraph 0046 illustrating a smart phone), a tablet (page 15 paragraph 0204 illustrating a notebook computer), and a personal digital assistant (page 10 paragraph 0127 illustrating a PDA); and 
wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider).

Claim 12: Altberg in view of Dolan teach:

Altberg further teaches:
wherein the smartphone is a pre-paid phone with wireless network services provided by a mobile virtual network operator (Figure 8-9 illustrating the connection server being stored in a central location to perform the functionalities of tracking and billing).
Altberg does not teach:
wherein the wireless device and a wireless service for the wireless device is provisioned under a Lifeline program.
Dolan teaches:
wherein the wireless device and a wireless service for the wireless device is provisioned under a Lifeline program (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 14: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:

wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider).

Claim 17: Altberg teaches:
A non-transitory computer program product embodying instructions (Figure 7 illustrating a computer with software to perform the functionalities of the system) to execute a method (Abstract illustrating a method) for improving user access to services (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”]), the non-transitory computer program product being executed on at least one processor and having instructions comprising: 
transmitting with a wireless network a communication from a provider communication system to a wireless device (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
determining with a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) that the wireless communication was received from the health care provider communication system 
inserting with the wireless service metering device an identifier in the wireless communication received from the provider communication system (page 3 paragraph 0046 illustrating encoding a phone number of the service provider in the data communications); 
applying with the wireless service metering device a predetermined deduction rate to a wireless service utilized for the received communication from the provider communication system based on the identifier in the wireless communication (page 19 paragraph 0252 illustrating each service provider deducting minutes at a different rate); 
transmitting with a wireless network a communication to a provider communication system from the wireless device in response to input from the user (Figure 1 illustrating sending data communication between the user and service provider); 
determining with the wireless service metering device that a communication was transmitted from the wireless device to the provider communication system based on an address of the wireless communication  (page 21 paragraph 0284 illustrating embedding the identifier of 
inserting with the wireless service metering device an identifier in the wireless communication transmitted to the provider communication system (page 21 paragraph 0284 illustrating verifying the subscription status of the user); and 
applying with the wireless service metering device another predetermined deduction rate to the wireless communication from the wireless device to the provider communication system based on the identifier in the wireless communication (page 21 paragraph 0288 illustrating maintaining the minute balance of the user, page 21 paragraph 0287 illustrating different deduction rates for different users and different service providers), 
wherein the wireless communication comprises at least one of the following: a voice call communication (page 9 paragraph 0122 illustrating a phone call), a SMS message communication (page 9 paragraph 0122 illustrating SMS message), an e-mail message communication (page 9 paragraph 0122 illustrating an email), and a pop-up chat communication (page 2 paragraph 0034 illustrating chat in text [considered to be a form of “pop-up” because the chat appears in the text for the user).
Altberg further teaches that the system may be used by any service provider in the world (page 12 paragraph 0162).
Altberg does not teach:
health services and health care provider.
Dolan teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 18: Altberg in view of Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg does not teach:
wherein the wireless device and a wireless service for the wireless device are provisioned under a lifeline program.
Dolan teaches:
wherein the wireless device and a wireless service for the wireless device are provisioned under a lifeline program (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, 

Claim 19: Altberg in view of Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device is 0% (page 5 paragraph 0070 illustrating free communication time); and wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 20: Altberg in view of Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless device, the wireless service, and the wireless service metering device are configured such that the wireless device operates as a pre-paid phone utilizing wireless services based on a prepaid wireless service account (page 18 paragraph 0247 illustrating purchased subscription or packages, page 18 paragraph 0250 illustrating the subscription including a number of minutes, page 19 paragraph 0252 illustrating deducting minutes against the balance of the user [considered to be a form of “pre-paid”]).

Claim(s) 6-8, 13, 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Altberg in view of Dolan as applied to parent claims 1, 10 above as applicable, and further in view of Shoenhair (20060026039).

Claim 6: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a web-accessible provider service application to the wireless device (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device); 
wherein the processor of the wireless device is configured to execute the provider service application (page 3-4 paragraph 0048 illustrating executing the applet or module); 
wherein the provider service application is configured to implement at least the following: a calendar feature for upcoming appointments (page 4 paragraph 0055 illustrating scheduling an appointment for the user), an account balance section (page 21 paragraph 0280 illustrating an accounting module maintaining the balance of the user’s account), a summary of services section (Figure 4 illustrating a summary of the user’s call activities), and a portal configured to communicate text in real-time to an online provider (page 2 paragraph 0034 illustrating the user chatting in text with the service provider [considered to be “real-time”]).
Altberg does not teach:
health care provider

health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
wherein the health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of 

Claim 7: Altberg in view of Dolan and Shoenhair teach:
The method according to claim 6 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the deduction rate calculated by the wireless service metering device of the health care provider application is 0% (page 5 paragraph 0070 illustrating free communication time); and 
wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 8: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a web-accessible care provider service application to the wireless device (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device), 
wherein the web-accessible health care provider service application stores health care provider account information in a secure folder located on the wireless device (page 3-4 paragraph 0048 illustrating executing the applet or module).

health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the storing of the health care provider account information is stored consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
wherein the storing of the health care provider account information is stored consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting 

Claim 13: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the processor of the wireless device is configured to execute a web-accessible provider service application (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device); and
wherein the web-accessible health provider service application is configured to implement at least one of the following: a calendar feature for upcoming appointments  (page 4 paragraph 0055 illustrating scheduling an appointment for the user), an account balance section (page 21 paragraph 0280 illustrating an accounting module maintaining the balance of the user’s account), a summary of services section (Figure 4 illustrating a summary of the user’s call activities), and a portal configured to communicate text in real-time to an online provider (page 2 paragraph 0034 illustrating the user chatting in text with the service provider [considered to be “real-time”]).
Altberg does not teach:
health care provider
Dolan teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the web-accessible health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:
wherein the web-accessible health provider service application is configured to communicate consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI) (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 16: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein a memory of the wireless device is configured to store provider account information (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device used to establish communication with the provider).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
 consistent with HIPAA Privacy Rules to regulate a use and disclosure of Protected Health Information (PHI).
Shoenhair teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neal (20130183937) teaches calling without decrementing minutes under the Lifeline program (page 2 paragraph 0022).
Kumar (20100131867) teaches counting down the user’s minute as the user is chatting with the service provider (page 5 paragraph 0089).
Kahn (20160246936) teaches billing the user per minute for chatting with a service provider (page 1-2 paragraph 0010).
Gonen (20080147741) teaches allowing the user to purchase additional minutes to chat with a service provider (page 4-5 paragraph 00347).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/            Primary Examiner, Art Unit 3626